Title: From John Adams to François Adriaan Van der Kemp, 12 February 1821
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Friend.
Montezillo February 12th. 1821

I owe you a letter or two I believe, and my Conscience smites me for the neglect,—and my daring attendance in the Convention a whole Month, threw me into a fever, which has confined me from the eighteenth of December—
Yesterday I ventured out to Church, for the first time—Recluse as I have been, I have had opportunity to read, and here read, a great deal of the Current Literature of the times—Among the rest, the Life of Wesley the founder of the Methodistical mysteries by Southey the Poet, Reviewer, and historian—This appears to me to be one of the most remarkable Characters that Enthusiasm, Superstition, fanaticism, ever produced—I question whether Ignatious Loyola, or any other Saint in the Romish Calendar ever produced a greater effects, or whether there is anything in the Acta Sanctorum, more whimsical extravagant incredible Galvanic or Mesmerian than appears in this Life—Yet what a Circle has it spread in the World, wider and broader than Swedenborg himself—? Will Mankind be forever credulous dupes of such vagaries—
When will Men be rational Creatures—?
We are looking with anxious expectations to Europe, and are impatient to hear news of all the leagues, holy and Unholy, that are there forming—what pity it is, that the progress of enquiry into the nature of things, should be so constantly interrupted by frenzical Monarchs, deleterious Nobles, and ferocious blind Ignorant sans culottes, and Radicals,—but it seems to me that nothing can be done for the good of Mankind without blood and Carnage, which I detest as much as any member of any peace society—will not our humane & benevolent Peace Society in Boston, be very soon obliged to expell, and excommunicate their most Illustrious Member, the Emperour of Russia—
All the above is fustion—now for something of real use to mankind—You once mentioned to me a remedy for Corns, will you have the goodness to send me a receipt for the Composition of that lotion, and the method of its application—And remain Dear Sir, / your sincere friend
John Adams